DETAILED ACTION
In the amendment filed on March 3, 2022, claims 67 – 70, 72 – 77, 81 – 89 are pending.  Claims 72 – 73, 82, 83, 86, 87, 88, 89 have been amended and claims 1 – 66, 71, 78 – 80 have been canceled. 

Priority
The Examiner notes that the instant application is a continuation in part of PCT/US2017/037291 (Publication No. WO2017218561A1), which in turn claims priority to US Provisional Patent Application Serial No. 62/349593. In the previous Office Action, the Examiner determined that, with exception to claims 85, 86, 87 and 88, the effective filing date of the previously presented claims was June 13, 2016; the effective filing date of claims 85, 86, 87 and 88 as previously presented was determined to be July 13, 2017 in the previous Office Action.  
In their amendment filed on March 3, 2022, Applicant’s removed subject matter that was disclosed in PCT/US2017/037291 from instant claims 87 and 88; the subject matter present in instant claims 87 and 88 are fully supported by US Provisional Patent Application Serial No. 62/349593. The subject matter in present claims 85 and 86 remain to appear to be present in PCT/US2017/037291 and not in 62/349593. Accordingly, with exception to claims 85 and 86, the effective filing date of the instant claims is therefore June 13, 2016. The effective filing date of claims 85 and 86 is July 13, 2017.

Claim Rejections - 35 USC § 112
The rejections of the claims under 35 USC § 112 in the previous Office Action are withdrawn due to Applicant amendment.

Reasons for Allowance
Claims 67 – 70, 72 – 77, 81 – 89 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach and not reasonably suggest the recited methods of fabricating a polymer via a plasma-enhanced chemical vapor deposition (PECVD) process, and in particular does not teach the steps of flowing a precursor gas as recited and depositing a polymer in the presence of a plasma as recited (step (ii)), in combination wherein the initiator is present at a partial pressure of less than or equal to 10 mTorr during step (ii), wherein the at least one monomer is present at a partial pressure of less than or equal to 10 mTorr during step (ii), and wherein wherein the percentage of one or more cyclic siloxane groups in the deposited polymer in step (ii) is greater than or equal to about 60%.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717